Exhibit 10.20

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its named executive officers (determined by reference to
the Company’s 2008 proxy statement dated December 28, 2007). On November 14,
2008, the Compensation and Management Development Committee (the “Compensation
Committee”) of the Company’s Board of Directors (the “Board”) approved new
compensation arrangements for the Company’s Principal Executive Officer,
Principal Financial Officer, and the other named executive officers. Set forth
below are the current annual base salaries and the base salaries that will go
into effect on December 27, 2008:

 

Name

   Current
Base Salary    Base Salary as
of 12/27/08

Timothy E. Guertin,

      Corporate President and Chief Executive Officer

   $835,000    $875,000

Elisha W. Finney,

      Corporate Senior Vice President, Finance and Chief Financial Officer

   $495,000    $520,000

Dow R. Wilson,

      Corporate Executive Vice President and President, Oncology Systems

   $580,000    $606,000

Robert H. Kluge,

      Corporate Senior Vice President and President, X-ray Products

   $392,000    $412,000

John W. Kuo,

      Corporate Vice President, General Counsel and Corporate Secretary

   $345,000    $362,000

On November 14, 2008, the Compensation and Management Development Committee also
set the performance goals for fiscal year 2009 under the Company’s Management
Incentive Plan (“MIP”) for the named executive officers and certain other
executives. In the case of Timothy E. Guertin, Elisha W. Finney and John W. Kuo,
payments under the MIP will be based 50% on a percentage growth of earnings
before interest and taxes (“EBIT”) for the Company as a whole, 25% on growth in
revenue for the Company and 25% on growth in net orders for the Company as a
whole. In the case of Dow R. Wilson, payment under the MIP will be based 25% on
the percentage growth in EBIT for the Company as a whole, 12.5% on growth in
revenue for the Company as a whole, 12.5% on growth in net orders for the
Company as a whole, 25% on the percentage growth in EBIT for the Oncology
Systems business segment, 12.5% on growth in revenue for the Oncology Systems
business segment and 12.5% on growth in net orders for the Oncology Systems
business segment. In the case of Robert H. Kluge, payment under the MIP will be
based 25% on the percentage growth in EBIT for the Company as a whole, 12.5% on
growth in revenue for the Company as a whole, 12.5% on growth in net orders for
the Company as a whole, 25% on the percentage growth in EBIT for the X-ray
Products business segment, 12.5% on growth in revenues for the X-ray Products
business segment and 12.5% on growth in net orders for the X-ray Products
business segment. Payment under the MIP may vary from $0 to 200% of base salary
based upon achievement under these performance goals.



--------------------------------------------------------------------------------

Set forth below are the percentages of base salary each of these individuals
would receive if the target and maximum levels under the MIP are achieved:

 

Name

   Target     Maximum

Timothy E. Guertin

   110 %   200%

Elisha W. Finney

   80 %   160%

Dow R. Wilson

   80 %   160%

Robert H. Kluge

   60 %   120%

John W. Kuo

   60 %   120%

These executive officers have also been extended certain perquisites by the
Compensation Committee, such as use of a leased automobile under the Company’s
Executive Car Program. Under the Executive Car Program, the Company provides a
leased vehicle costing up to $82,000 for the Chief Executive Officer and leased
vehicles costing up to $68,000 for the other named executive officers.
Insurance, maintenance expenses and fuel costs are also included in the
Executive Car Program. Participants have an option to purchase the car at the
end of its three-year lease period or upon retirement at the lower of its
depreciated book value or its fair market value (based on the Kelley Blue Book
Auto Market Report wholesale value).

The Company does not permit its executives to use the Company’s fractionally
owned aircraft for purely personal trips. However, the Company allows and
includes in an executive’s compensation aircraft use attributable to permitted
spousal use of the fractionally owned aircraft for business purposes and spousal
travel on commercial airplanes deemed valuable and appropriate for business
purposes. The amount of compensation for permitted spousal use of the Company’s
fractionally owned aircraft is equal to the greater of: (a) the incremental cost
to us of the usage by the spouse, and (b) the price of a first-class commercial
airline ticket for the same trip.

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and unlimited for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year). Beginning on January 1, 2006,
reimbursement for personal taxes paid on all perquisites, with the exception of
leased vehicles, was discontinued. The elimination of reimbursement for personal
taxes associated with leased vehicles is being phased-in as each applicable
lease expires.

Additionally, for the benefit of the executives, the Company also provides a
Company supplemental contribution match representing retirement contributions
which could not be contributed to the executives’ qualified retirement accounts
due to Internal Revenue Code limitations. The Company also permits executives to
participate in the Company’s Deferred Compensation Plan and in compensation and
benefit programs generally available to all other U.S. employees, such as the
Company’s Employee Incentive Plan, Employee Stock Purchase Plan,
401(k) Retirement Program and supplemental life and disability insurance
programs.

Mr. Wilson’s employment is governed by an offer letter that provides for certain
additional compensation. Please refer to Exhibits 10.18 and 10.19 of the
Company’s Annual Report on Form 10-K for the fiscal year ended September 26,
2008.



--------------------------------------------------------------------------------

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $45,000, except that the lead director receives an annual retainer of
$60,000. The chairs of the Compensation and Management Development Committee and
the Nominating and Corporate Governance Committee also receive an additional
$10,000 annual retainer for serving in these positions, and the chair of the
Audit Committee receives an additional $15,000. Each non-employee director also
receives $2,000 for each Board meeting attended ($1,000 if the Board meeting was
an in-person meeting and the director attended by telephone or video
conference), and $1,500 for each committee meeting attended ($750 if the
committee meeting was an in-person meeting and the director attended by
telephone or video conference). Directors who are employees receive no
compensation for their services as directors. All directors, however, receive
reimbursement for out-of-pocket expenses of the directors’ and the directors’
spouses (including tax reimbursement for spousal expenses) associated with
attending Board and committee meetings and for expenses related to directors’
continuing education programs. Until February 15, 2008, directors could convert
their cash compensation into options to purchase shares of the Company’s common
stock at the rate of $1 cash to $4 of stock options, at an exercise price equal
to the fair market value of the common stock on the grant date, which is the
date that the cash compensation otherwise would have been paid. Under the
Company’s equity compensation plans, the fair market value is equal to the
closing price (i.e., the closing price) of the Company’s common stock on the
date of grant, which is the date that the foregone cash compensation otherwise
would have been paid. These options are immediately exercisable and expire seven
years after the grant date unless terminated earlier. Since February 15, 2008,
non-employee directors may no longer elect to receive options for shares of the
Company’s common stock in lieu of cash compensation, but may elect to receive
such compensation as full-value shares of the Company’s common stock, at a value
equal to the fair market value of the Company’s common stock on the date that
the foregone cash compensation otherwise would have been paid. Directors may
alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan.

Equity Compensation. Effective February 15, 2008, each continuing non-employee
director receives an annual grant of non-qualified stock options to purchase
5,000 shares of common stock and an annual grant of Deferred Stock Units having
a fair market value on the date of grant of $100,000, based on the fair market
value (i.e., the closing price) of our common stock on the date of grant. New
non-employee directors do not receive initial grants of stock options or
Deferred Stock Units.

Compensation for Levy as a Non-Executive Employee

In his role as a non-executive employee of the Company, Dr. Levy receives the
following compensation, effective as of the close of business on February 15,
2008:

 

  •  

base salary of $160,000;

  •  

provision of a leased office space at a fair market value;

  •  

provision of a part-time administrator; and

  •  

eligibility for the Corporation’s non-executive employee health and welfare
benefit plans, subject to his election and contributions towards those benefit
plans.

Dr. Levy is not eligible to participate in the Company’s Management Incentive
Plan and in any executive perquisite programs, including the Executive Car
Program and reimbursement for executive physicals. He is also not eligible for
equity awards, paid personal leave accrual or for any supplemental retirement
contributions in excess of the Company’s matching contributions under the Varian
Medical Systems, Inc. Retirement Plan (the Company’s 401(k) Plan).



--------------------------------------------------------------------------------

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and has involvement with investor groups and key
customers.